Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
It is not clear as to which feature the operating device (30) in Fig. 1b is pointing to.  Applicant should extend the arrow closer to the intended feature.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
1. Para. 0038, line 3, “present in the image” is unclear since it is not clear as to which image Applicant is referring to.  Does Applicant mean, “present in the current image”?
2. Para. 0035, line 8, “on the size itself” is not clear.  Does Applicant mean, “on the size of the obstacle itself”?
3. Para. 0042, the phrase, “For the further operation of the picking device which then become possible, this means that the medicament packages” is unclear and requires clarification.     
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claims 1, 14, and 20, the phrase, “corresponding signals” is unclear.  Does Applicant mean, corresponding signals indicating the presence of an obstacle?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eller (US Patent No. 9,978,036).  Relative to claims 12-13, Eller discloses: a picking device (202)(Fig. 3, 6) for medicaments (Col. 3, lines 5-8), comprising: 
a plurality of storage spaces (see plurality of “positions” or “locations” on surface area, 310, of inventory surface units, Ref. 302, 602a, 602b, where various products are placed)(Fig. 3, 6) for medicament packaging (Col. 13, lines 35-40; Col. 11, lines 55-57; Col. 6, lines 53-55);
an operating device (306)(Fig. 3, 6) having a gripper (326)(Col. 6, lines 57-58; Col. 9, lines 10-19), the operating device (306)(Fig. 3, 6) is movable horizontally in an X-direction (X-axis) and vertically in a Z-direction (Z-axis) in front of the plurality of the storage spaces (602a, 602b)(Fig. 6) in a movement space (see space where picker moves above the surface units to pick products; Fig. 3, 6; picker is movable along multiple axis, including an X and Z axis; Col. 7, lines 1-20);
at least one storage device (302, 602a, 602b)(Fig. 3, 6) is configured so that medicament packaging (“unit of use products”) is movable into the picking device (202)(Fig. 3, 6) and from which the gripper (326) is configured to take medicament packaging (Col. 6, lines 54-59; Col. 7, lines 14-19);

an unloading device (see separate location where products are released, such as Ref. 330 of Ref. 122; Col. 9, lines 19-20) configured to receive medicament packaging transferred by the operating device (306)(Fig. 3, 6) for removal from the picking device (326)(Col. 10, lines 5-15);
at least one optical detection device (camera, 322; a camera is also included in Ref. 304/604)(Fig. 3-4, 6) arranged in the picking device (202)(Fig. 3, 6) and configured to create an overall image of the movement space (Col. 9, lines 28-40); 
a control device (204)(Fig. 5) coupled to the operating device (306), the at least one identification device (304, 604)(Fig. 3, 6) and the at least one optical detection device (322, 304, 604)(Col. 10, lines 30-35); and
 the at least one optical detection device (322)(Fig. 4) is a component of the gripper (326) of the operating device (306)(Fig. 4)(Col. 9, lines 28-40).

Allowable Subject Matter
Claims 1 and 20 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1, 14, and 20 (as understood by the Examiner), the prior art does not disclose:
creating, with the optical detection device after a predetermined event, an image of the movement space detectable by the optical detection device;
comparing predefined areas of the image of the movement space with corresponding areas of a reference image;
determining, based on the comparison of the predefined areas of the image of the movement space and the corresponding areas of the reference image, whether an obstacle is present in a detected portion of the movement space; and
providing, based on the detection of the presence of an obstacle, corresponding signals to indicating the presence of the obstacle, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kalouche (US PG. Pub. 2021/0032034); Ross et al (US PG. Pub. 2008/0272138).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651